 


 HCON 296 ENR: Expressing support for the designation of August 2008 as “National Heat Stroke Awareness Month” to raise awareness and encourage prevention of heat stroke.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 296 


September 22, 2008
Agreed to
 
CONCURRENT RESOLUTION 
Expressing support for the designation of August 2008 as National Heat Stroke Awareness Month to raise awareness and encourage prevention of heat stroke. 
 
 
Whereas heat stroke is a medical emergency that can be fatal if not properly and promptly treated, and 50 percent of those with heat stroke die from it; Whereas children absorb more heat from a hot environment because they have greater surface area-to-body mass ratio than adults; 
Whereas the smaller the child, the faster he or she can overheat; Whereas children and adolescents may have a reduced ability to dissipate heat through sweating; 
Whereas children and adolescents frequently do not have the physiological drive to drink enough fluids to replenish sweat losses during prolonged exercise; Whereas youth athletes may be more easily distracted by teammates and spectators when given the opportunity to rest and rehydrate; 
Whereas a recent study found that 70 percent of afterschool athletes arrive on the playing field already dehydrated; Whereas heat-induced illness is one of the most preventable sports ailments and parents, young athletes, and coaches need to understand the physiological factors that increase the risk for heat-related illness and take steps to prevent it; 
Whereas 13-year-old Kendrick Fincher from Rogers, Arkansas, collapsed during an August pre-season football practice, was rushed to the hospital, and for the next 18 days his family waited anxiously for him to regain consciousness, tragically never regained consciousness, and died on August 25, 1995, from multi-system organ failure as a result of heat stroke; Whereas Kendrick’s parents, Rhonda and Mike Fincher, founded the Kendrick Fincher Memorial Foundation in honor of their son, with the aim to raise awareness of the potentially deadly consequences of dehydration for student athletes and to provide schools with the information and equipment needed to ensure other students do not suffer from heat stroke; 
Whereas the Kendrick Fincher Memorial Foundation has distributed more than 130,000 water bottles and heat illness prevention pamphlets to children and athletes throughout the United States; Whereas the Kendrick Fincher Memorial Foundation oversees consultation with school district athletic programs to ensure they have procedures in place to prevent heat illness and dehydration; 
Whereas the Kendrick Fincher Memorial Foundation provides heat stroke awareness and steps for prevention at local health fairs, community events, and the Annual Youth Run through cool huts, misting stations, and free ice water; Whereas Gatorade Company joined forces with the National Football League to lead a nationwide Beat the Heat campaign aimed at educating parents and football coaches about the importance of hydration in order to keep athletes safe in the hot summer months; and 
Whereas Gatorade Company and the National Football League held Gatorade Donation Days at training camps to raise money to raise awareness of the Kendrick Fincher Memorial Foundation: Now, therefore, be it   That— 
(1)it is the sense of Congress that— (A)National Heat Stroke Awareness Month provides an opportunity to educate the people of the United States about heat stroke; 
(B)the Kendrick Fincher Memorial Foundation should be applauded for its efforts in promoting awareness about heat stroke; and (C)policymakers, parents, coaches, student athletes, not-for-profit organizations, and other members of the community should work to increase awareness and prevention of heat stroke; and 
(2)Congress urges national and community organizations, businesses in the private sector, and the media, through National Heat Stroke Awareness Month to promote the awareness of heat stroke.  Clerk of the House of Representatives.Secretary of the Senate. 